UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2667



LOUISE A. WOODRUP, of Cumberland County, NC,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE, of Fayetteville,
NC,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-99-445-5-F)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louise A. Woodrup, Appellant Pro Se. Jerri Ulrica Dunston, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Louise A. Woodrup appeals the district court's order granting

Appellee's motion for summary judgment in this employment discrim-

ination action.   We have reviewed the record and the district

court's opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Woodrup v. United

States Postal Serv., No. CA-99-445-5-F (E.D.N.C. Nov. 17, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




                                2